DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0324116) in view of Zhang et al. (US 2017/0346127).
Regarding claim 1, Ohashi discloses an electrolyte ([0002]) a dinitrile compound ([0070]-[0071]), a trinitrile compound ([0070]-[0071]), and propyl propionate ([0134]), with a total amount of the dinitrile and trinitrile compounds is 5% ([0072]).  The reference does not explicitly disclose the amount of dinitrile/trinitrile is between about 0.1 - 8.  As the battery cycle characteristics and resistance are variables that can be modified, among others, by adjusting said amount of dinitrile/trinitrile, with said cycle characteristics and resistance both varying as the amount of dinitrile/trinitrile is varied, the precise amount of dinitrile/trinitrile would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Ohashi does not explicitly disclose the trinitrile compound is 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane.
Zhang et al. discloses in Fig 1, a battery (Abstract) including an electrolyte ([0435]) including a trinitrile compound including 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane ([0444]).  This configuration enhances battery capacity and cycle characteristics while also suppressing internal resistance, enhancing overall battery performance ([0025], [0026], [0098], [0444]).
Ohashi and Zhang et al. are analogous since both deal in the same field of endeavor, namely, battery electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane disclosed by Zhang et al. as the trinitrile compound of Ohashi to enhance battery capacity and cycle characteristics while also suppressing internal resistance, enhancing overall battery performance.

Regarding claims 3 and 4, modified Ohashi discloses all of the claim limitations as set forth above and also discloses the dinirile compound is glutaronitrile or adiponitrile ([0069]-[0071]).

Regarding claim 5, modified Ohashi discloses all of the claim limitations as set forth above and also discloses either or both of X and Y is about 4 wt%, but does not explicitly disclose weight percentage Z is about 5 – 50 wt%.  However, the amount of propyl propionate is not considered to confer patentability to the claims.  Ohashi (see [0134]) teaches that it was known in the art at the time of the invention that varying the amount of propyl propionate will vary the performance characteristics of the battery.  Therefore the performance characteristics of the battery is/are a variable(s) that can be modified, among others, by varying the amount of propyl propionate.  For that reason, the amount of propyl propionate, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the amount of propyl propionate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of propyl propionate in the electrolyte of Ohashi to obtain the desired performance characteristics of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 6-8, modified Ohashi discloses all of the claim limitations as set forth above and also discloses a fluoroether comprising 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether ([0136]).

Regarding claim 10, modified Ohashi discloses all of the claim limitations as set forth above and also discloses a compound having a sulfur-oxygen double bond ([0073]-[0074]).

Regarding claim 12, Ohashi discloses an electrochemical device (Abstract, [0011]), wherein the electrochemical device comprises electrodes (Abstract, [0011]) and an electrolyte ([0002]), the electrolyte ([0002]) comprising a dinitrile compound ([0070]-[0071]), a trinitrile compound ([0070]-[0071]), and propyl propionate ([0134]), with a total amount of the dinitrile and trinitrile compounds is 5% ([0072]).  The reference does not explicitly disclose the amount of dinitrile/trinitrile is between about 0.1 - 8.  As the battery cycle characteristics and resistance are variables that can be modified, among others, by adjusting said amount of dinitrile/trinitrile, with said cycle characteristics and resistance both varying as the amount of dinitrile/trinitrile is varied, the precise amount of dinitrile/trinitrile would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of dinitrile/trinitrile cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of dinitrile/trinitrile in the electrolyte of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Ohashi does not explicitly disclose the trinitrile compound is 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane.
Zhang et al. discloses in Fig 1, a battery (Abstract) including an electrolyte ([0435]) including a trinitrile compound including 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane ([0444]).  This configuration enhances battery capacity and cycle characteristics while also suppressing internal resistance, enhancing overall battery performance ([0025], [0026], [0098], [0444]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane disclosed by Zhang et al. as the trinitrile compound of Ohashi to enhance battery capacity and cycle characteristics while also suppressing internal resistance, enhancing overall battery performance.

Regarding claim 13, modified Ohashi discloses all of the claim limitations as set forth above and also discloses the electrode comprises a current collector ([0181]) and a coating on the current collector ([0181]), the collector comprising a single-sided coating 

Regarding claim 14, modified Ohashi discloses all of the claim limitations as set forth above and also discloses the electrodes comprise a cathode ([0217]) and an anode ([0181]), cathode 4.2 g/cm3 ([0217]) and anode 1.3 g/cm3 ([0181]).

Regarding claim 15, Ohashi discloses an electronic device ([0003], [0266]), comprising an electrochemical device (Abstract, [0011]), wherein the electrochemical device comprises electrodes (Abstract, [0011]) and an electrolyte ([0002]), the electrolyte ([0002]) comprising a dinitrile compound ([0070]-[0071]), a trinitrile compound ([0070]-[0071]), and propyl propionate ([0134]), with a total amount of the dinitrile and trinitrile compounds is 5% ([0072]).  The reference does not explicitly disclose the amount of dinitrile/trinitrile is between about 0.1 - 8.  As the battery cycle characteristics and resistance are variables that can be modified, among others, by adjusting said amount of dinitrile/trinitrile, with said cycle characteristics and resistance both varying as the amount of dinitrile/trinitrile is varied, the precise amount of dinitrile/trinitrile would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of dinitrile/trinitrile cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of dinitrile/trinitrile in the electrolyte of Ohashi to obtain the desired balance between the cycle characteristics and resistance In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Ohashi does not explicitly disclose the trinitrile compound is 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane.
Zhang et al. discloses in Fig 1, a battery (Abstract) including an electrolyte ([0435]) including a trinitrile compound including 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane ([0444]).  This configuration enhances battery capacity and cycle characteristics while also suppressing internal resistance, enhancing overall battery performance ([0025], [0026], [0098], [0444]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 1,3,5-pentanetricarbonitrile, and/or 1,2,3-tris(2-cyanoethoxy)propane disclosed by Zhang et al. as the trinitrile compound of Ohashi to enhance battery capacity and cycle characteristics while also suppressing internal resistance, enhancing overall battery performance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0324116) in view of Zhang et al. (US 2017/0346127) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0069934).
Regarding claim 11, modified Ohashi discloses all of the claim limitations as set forth above but does not explicitly disclose gamma-butyrolacetone or gamma-valerolacetone.

Kim et al. and Ohashi are analogous since both deal in the same field of endeavor, namely, battery electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gamma-butyrolacetone or gamma-valerolacetone disclosed by Kim et al. into the electrolyte of Ohashi to enhance capacity and cycle life, thereby enhancing overall battery performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0324116) in view of Zhang et al. (US 2017/0346127) as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0317385).
Regarding claim 9, modified Ohashi discloses all of the claim limitations as set forth above but does not explicitly disclose a cyclic phosphonic anhydride at 0.01 – 10 wt%.
Zhang et al. discloses a battery ([0008]) including an electrolyte ([0008]) comprising a cyclic phosphonic anhydride ([0043]) at 0.05 – 10 wt% ([0089]).  Adding these compounds enhances battery stability and cycle life ([0090], [0101], [0103], [0114], [0115]).
Zhang et al. and Ohashi are analogous since both deal in the same field of endeavor, namely, battery electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the amount of cyclic phosphonic anhydride disclosed by Zhang et al. into .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,833,363. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘363 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/064,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘782 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 2 discloses an electrolyte comprising a dinitrile, a trinitrile, and propyl propionate compounds in a ratio of amounts as set forth in the claim.
Ohashi, Zhang ‘321, Zhang ‘424, and Kim are considered to be the prior art references of record closest to the aforementioned limitations of instant dependent claim 2.  However, none of the references alone nor in combination disclose nor render obvious the aforementioned limitations.  Namely, while the aforementioned combination of references discloses an electrolyte comprising all of the aforementioned compounds therein, it does not disclose nor render obvious the particular combination by content/ratio/amount with respect to one another as set forth in the instant claim.  This particular combination content/ratio/amount was not found after an extensive prior art search.  Therefore, these limitations are found allowable (if the double patenting rejection were to be overcome).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wang et al. (US 2017/0346136) discloses a battery (Abstract) including an electrolyte comprising 1,3,5-pentanetricarbonitrile and/or 1,2,3-propanetricarbonitrile ([0059]).

Ohtaniuchi et al. (US 2012/0313570) discloses in Figs 1-7, a battery (Abstract) including an electrolyte ([0107]) including a trinitrile compound including 1,2,3-tris(2-cyanoethoxy)propane ([0107]).

Yamada et al. (US 2011/0311864) discloses a battery (Abstract) including an electrolyte comprising 1,3,5-pentanetricarbonitrile and/or 1,2,3-propanetricarbonitrile ([0041]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725